DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, and 8-21 are pending. The 112(b) indefiniteness rejection has been withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed July 1, 2022, with respect to the support of the limitation “a central rib … with a rectangular section” and that Boeck does not disclose a rectangular cross section have been fully considered and are persuasive.  The 112(a) rejection of claims 1-6, and 8-11 have been withdrawn. However, since Figs. 12-13 do not show a rectangular cross section (note that there is a trapezoidal shape), a drawing objection will be raised.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central rib with a rectangular cross section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recites the limitation "a tooth" in line 3. Since the claims do not use proper antecedent basis, it is unclear whether “a tooth” is an instance of “teeth” (see claims 1, and 2), or whether “a tooth” is a different element from the teeth which does not incorporate the previous limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-13 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (DE 10-2014225975 A1).
	In regards to claim 1, Bayer discloses a coupling (200) for a turbomachine between a first element (19) and a second element (21) which extends around an axis while being engaged with each other along the axis, each element including teeth (23, see “interlocking teeth”, “sine gears”, “Hirth gears”) which extend axially to be engaged axially in a respective concavity of the other element, said coupling comprising: 
at least one blocking member (25 or 35) which cooperates with the teeth of the first and the second elements to block axially the first element with respect to the second element (27, 27’; 37, 37’ Fig. 3), wherein the at least one blocking member having a W-shape (Fig. 3 with radially extending ends and screw 29, see below) includes a bottom in the form of a cylindrical wall (flat portion of 25; flat portion of 35) and a central rib (screw 29) with a rectangular cross section (Fig. 3), and the central rib juts out radially outwards from the bottom while being situated at mid-length of the bottom, the central rib engaging between retention faces (conical portions adjacent to 27, 27’; conical portions adjacent to 37, 37’) of the teeth (Fig. 3).

    PNG
    media_image1.png
    47
    73
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    40
    82
    media_image2.png
    Greyscale

Portion of Fig. 3 of Bayer (DE 10-2014225975 A1)
	In regards to claim 2, Bayer discloses several teeth of the first element each comprise a first retention face of the retention faces, several teeth of the second element each comprise a second retention face of the retention faces (Fig. 3), and the at least one blocking member (25, or 35) extending between the first and the second retention faces blocks axially the first element with respect to the second element (note that the clamping by screw 29 in combination with the retention faces, holds the first and second elements axially).
	In regards to claim 10, Bayer discloses a turbine comprising a coupling (Fig. 2, also see “gas turbine”).
	In regards to claim 11, Bayer discloses a turbomachine (see “turbomachine”, “gas turbine”) comprisng a turbine.
	In regards to claim 12, Bayer discloses a coupling (200) for a turbomachine between a first element (19) and a second element (21) which extends around an axis while being engaged with each other along the axis, each element including teeth (23, see “interlocking teeth”, “sine gears”, “Hirth gears”) which extend axially to be engaged axially in a respective concavity of the other element, said coupling comprising: 
at least one blocking member (25 or 35) which cooperates with the teeth of the first and the second elements to block axially the first element with respect to the second element (27, 27’; 37, 37’ Fig. 3), wherein the at least one blocking member includes a bottom in the form of a cylindrical wall (flat portion of 25; flat portion of 35) and a central rib (screw 29) having a flat crown shape (formed in conjunction with the bottom and sides, see Fig. 3 below with flattened ends of 27, 27’, 37, 37’) with a rectangular cross section (Fig. 3), and the central rib juts out radially outwards from the bottom while being situated at mid-length of the bottom, the central rib engaging between retention faces (conical portions adjacent to 27, 27’; conical portions adjacent to 37, 37’) of the teeth (Fig. 3).

    PNG
    media_image1.png
    47
    73
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    40
    82
    media_image2.png
    Greyscale

Portion of Fig. 3 of Bayer (DE 10-2014225975 A1)
	In regards to claim 13, Bayer discloses several teeth of the first element each comprise a first retention face of the retention faces, several teeth of the second element each comprise a second retention face of the retention faces (Fig. 3), and the at least one blocking member (25, or 35) extending between the first and the second retention faces blocks axially the first element with respect to the second element (note that the clamping by screw 29 in combination with the retention faces, holds the first and second elements axially).
In regards to claim 20, Bayer discloses a turbine comprising a coupling (Fig. 2, also see “gas turbine”).
	In regards to claim 21, Bayer discloses a turbomachine (see “turbomachine”, “gas turbine”) comprisng a turbine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (DE 10-2014225975 A1) in view of Partyka (US 2017/0191369).
In regards to claims 3 and 14, Bayer discloses all of the claimed elements as set forth in the rejection of claim 2, except the first retention faces and the retention faces are flat and in contact with the at least one blocking member.
Partyka, which is also directed to a gas turbine engine coupling, discloses a retention feature with a first retention face and a second retention face being flat (vertical surfaces of 76) and in contact with at seal member member (74).
Bayer discloses retention faces which contact the at least one blocking member, however do not disclose the retention faces are flat. Partyka, which is also directed to a coupling, discloses a retention feature shaped to interface with the component and provide axial retention (Partyka par. 30). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the coupling of Bayer, by providing the first retention faces and the retention faces are flat and in contact with the at least one member, as taught by Partyka, to interface with the rotating component and provide axial retention (Partyka par. 30).
In regards to claim 4 and 15, Bayer discloses each retention face (adjacent to 37, 37’) is formed by a protuberance (see radial protruding features at the coupling) prolonging a tooth, each protuberance is part of said teeth (Fig. 3).
	Bayer does not disclose each protuberance has a rectilinear shape of radial orientation directed towards the axis.
Partyka, which is also directed to a gas turbine engine coupling, discloses a retention feature (74) with a rectilinear shape or radial orientation directed toward the axis (Fig. 3).
Bayer discloses retention faces which contact the at least one blocking member, however do not disclose a rectilinear shape. Partyka, which is also directed to a coupling, discloses a retention feature shaped to interface with the component and provide axial retention (Partyka par. 30). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the coupling of Bayer, by providing each protuberance has a rectilinear shape of radial orientation directed towards the axis, as taught by Partyka, to interface with the rotating component and provide axial retention (Partyka par. 30).
In regards to claims 5 and 16, the modified coupling of Bayer comprises the at least one blocking member is a split ring (Bayer: see translation “segmented” and/or “gap”, also see Partyka par. 12).

Allowable Subject Matter
Claims 6, 8-9, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
7/19/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745